


Exhibit 10.4

 

uniQure N.V.

 

Restricted Share Unit Agreement

Granted Under 2014 Share Incentive Plan, As Amended and Restated

 

NOTICE OF GRANT

 

This Restricted Share Unit Grant Agreement (this “Agreement”) is made as of the
Grant Date between uniQure N.V., a public limited company incorporated under the
laws of the Netherlands (the “Company”) and the Participant.

 

1.                                      Grant Date:

 

2.                                      Participant Information:

 

Participant:

 

3.                                      Number of time-based restricted share
units (“Restricted Share Units”):

 

This Agreement includes this Notice of Grant and the following General Terms and
Conditions (attached as Exhibit A), which are expressly incorporated by
reference in their entirety herein.

 

This Agreement, including the General Terms and Conditions, supersedes all
written and/or oral arrangements previously made between the Company and the
Participant on the subject of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date by signing below or by electronic acceptance.

 

 

uniQure N.V.

Participant

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

Name:

Title:

Title:

 

--------------------------------------------------------------------------------


 

uniQure N.V.

 

Restricted Share Unit Agreement

Granted Under 2014 Share Incentive Plan, Amended and Restated effective as of
June 15, 2016

 

EXHIBIT A

General Terms and Conditions

 

1.                                      Restricted Share Unit Grant.  This
Restricted Share Unit Grant Agreement (this “Agreement”) evidences the grant by
the Company, on the Grant Date to the Participant, of the number Restricted
Share Units listed in the Notice of Grant, subject to the terms, restrictions
and conditions set forth in this Agreement and the uniQure N.V. 2014 Share
Incentive Plan, as amended and restated, Amended and Restated effective as of
June 15, 2016 (the “Plan”).  Pursuant to this Agreement, the Company hereby
grants to the Participant the right to receive ordinary shares of the Company
(“Ordinary Shares”) in the amount and on the terms set forth in this Agreement
upon the satisfaction of the requirements of the vesting schedule set forth in
Section 3, below.  No Ordinary Shares shall be issued to the Participant on the
Grant Date.  Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings set forth in the Plan.

 

2.                                      Shareholder Rights.  Prior to the
issuance, if any, of Ordinary Shares pursuant to the terms of this Agreement and
the Plan, the Participant shall not (a) have any of the rights or privileges of
a shareholder of the Company, including the right to vote the Ordinary Shares
underlying the Restricted Share Units, (b) have the right to receive any
dividends or other distributions, and (c) have any interest in any fund or
specific assets of the Company by reason of this Agreement.

 

3.                                      Vesting.

 

(a)                                 The Restricted Share Units shall become
vested on the 1st anniversary of the Grant Date (each, a “Vesting Date”), if the
Participant continues to be employed by the Company or a subsidiary of the
Company employing the Participant (the “Employer”) from the Date of Grant until
such date.

 

(b)                                 If the Participant ceases to be employed by
the Employer for any reason prior to the date that the Restricted Share Units
are vested, the Participant shall forfeit all Restricted Share Units and the
Participant will not have any rights with respect to any Restricted Share Units.

 

(c)                                  Notwithstanding this Section 3, if a
Reorganization Event occurs before the Restricted Share Units are fully vested,
the Participant’s unvested Restricted Share Units shall become fully vested
immediately upon such termination, provided that the Participant was employed by
the Employer on the date of the Reorganization Event.

 

4.                                      Issuance.

 

(a)                                 The Restricted Share Units that become
vested pursuant to Section 3 above shall be settled by the Company on the first
business day following the date that the Restricted Share

 

2

--------------------------------------------------------------------------------


 

Units vest (the “Settlement Date”). Settlement will be made with respect to the
Restricted Share Units in the form of Ordinary Shares, with each vested
Restricted Share Unit equivalent to one Ordinary Share.  In no event shall any
fractional shares be issued.

 

(b)                                 The obligation of the Company to deliver the
Ordinary Shares to the Participant following the date that the Restricted Share
Units vest in accordance with Section 3 above shall be subject to all applicable
laws, rules, and regulations and such approvals by governmental agencies as may
be deemed appropriate to comply with relevant securities laws and regulations.

 

5.                                      Nonassignability of Ordinary Shares. 
The right to receive Ordinary Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution applicable to such Participant, except as permitted under the Plan
or by the Supervisory Board or Board of Directors of the Company, as the case
may be (the “Board”).  Any attempt to sell, assign, transfer, pledge or
otherwise encumber the right to receive Ordinary Shares contrary to the
provisions of this Agreement and the Plan, and the levy of any execution,
attachment or similar process upon the right to receive the shares, shall be
null, void and without effect.

 

6.                                      Provisions of the Plan.  This grant is
subject to the provisions of the Plan (including the provisions relating to
amendments to the Plan), a copy of which will be furnished to the Participant.

 

7.                                      Withholding.  No Ordinary Shares will be
issued unless and until the Participant pays to the Employer, or makes provision
satisfactory to the Employer for payment of, any national, federal, state and
local or other income, national insurance, social and employment taxes required
by law to be withheld in respect of this grant. Without limiting the generality
of the forgoing, on the Settlement Date, the Participant shall cause to be sold
such number of Ordinary Shares as shall be required such that the proceeds
thereof shall be sufficient to cover all amounts required to be withheld by the
Company in respect of tax, and shall cause the proceeds thereof to be remitted
to the Company.

 

8.                                      No Employment or Other Rights.  This
grant shall not confer upon the Participant any right to be retained by or in
the employ or service of the Employer and shall not interfere in any way with
the right of the Employer to terminate the Participant’s employment or service
at any time.  The right of the Employer to terminate the Participant’s
employment or service pursuant to the terms of the Participant’s employment
agreement, if any, is specifically reserved.

 

9.                                      Recoupment Policy.  The Participant
agrees that the Participant will be subject to any applicable clawback and
recoupment policies, share trading policies and other policies that may be
applicable to the Participant as an employee of the Employer, as in effect from
time to time, whether or not approved before or after the Grant Date.

 

10.                               Assignment by Company.  The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries, and affiliates.  This
Agreement may be assigned by the Company without the Participant’s consent.

 

3

--------------------------------------------------------------------------------


 

11.                               Notice.  Any notice to the Company provided
for in this Agreement shall be addressed to the Head of Human Resources or the
Chief Financial Officer at their respective corporate address at the Company,
and any notice to the Participant shall be addressed to such Participant at the
current address shown on the payroll of the Employer, or to such other address
as the Participant may designate to the Employer in writing.  Any notice shall
be delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited with postage prepaid.

 

12.                               Nature of the Grant.  In accepting the
Restricted Share Units, the Participant acknowledges that:

 

(a)                                 the Plan is established voluntarily by the
Company, it provides for certain criteria in order to be eligible to receive an
award, it is restricted in time, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this Agreement;

 

(b)                                 the grant of the Restricted Share Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants, or benefits in lieu of grants, even if grants have been
granted repeatedly in the past;

 

(c)                                  all decisions with respect to future
grants, if any, will be at the sole discretion of the Board;

 

(d)                                 the Participant is voluntarily participating
in the Plan;

 

(e)                                  the Restricted Share Units are an
extraordinary item that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which is outside the
scope of the Participant’s employment or consultancy agreement of his or her
corporate mandate, if any;

 

(f)                                   the Restricted Share Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculation of any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension, retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way, to past services for the Company or
the Employer;

 

(g)                                  in the event that the Participant is not an
employee of the Company, the Restricted Share Units and the Participant’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company;

 

(h)                                 the future value of the underlying Ordinary
Shares is unknown and cannot be predicted with certainty; if the Participant’s
Restricted Share Units never vest, the Participant will not be eligible to
receive any Ordinary Shares; and

 

(i)                                     in consideration of the Restricted Share
Units, no claim or entitlement to compensation or damages shall arise from
termination of the Restricted Share Units or from any decrease in value of the
Restricted Share Units or Ordinary Shares that may be or have been acquired
resulting from termination of the Participant’s employment, consultancy or
corporate mandate by or with the Company or the Employer (for any reason
whatsoever and whether or not

 

4

--------------------------------------------------------------------------------


 

in breach of contract or local laws) and the Participant irrevocably releases
the Company and the Employer from any such claim that may arise.

 

13.                               Data Privacy.  The Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
agreement by and among, as applicable, his or her Employer or contracting party
and the Company for the exclusive purpose of implementing, administering and
managing his or her participation in the Plan.

 

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all Restricted Share Units or any other entitlement to Ordinary
Shares awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”).  The Participant understands that Personal Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere and that the recipient’s country may
have different data privacy laws and protections than the Participant’s
country.  The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting his or her local human resources representative.  The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Personal Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Ordinary Shares
acquired pursuant to the Restricted Share Units.  The Participant understands
that Personal Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan.  The Participant
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.  The Participant understands, however,
that refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.

 

14.                               Section 409A.  This Agreement is not intended
to constitute or result in deferred compensation subject to the requirements of
section 409A of the Code.  However, to the extent any amount payable under this
Agreement is subsequently determined to constitute deferred compensation subject
to the requirements of section 409A of the Code, this Agreement shall be
administered in accordance with the requirements of section 409A of the Code. 
In such case, distributions shall only be made on an event and in a manner
permitted by section 409A of the Code, including the six month delay for
specified employees consistent with Section 11(g) of the Plan, if applicable. 
To the extent that any provision of this Agreement would cause a conflict with
the requirements of section 409A of the Code, or would cause the administration
of this Agreement to fail to satisfy the requirements of section 409A of the
Code, such provision shall

 

5

--------------------------------------------------------------------------------


 

be deemed null and void to the extent permitted by applicable law.  In no event
shall the Participant, directly or indirectly, designate the calendar year of
redemption.  This Agreement may be amended without the consent of the
Participant in any respect deemed by the Board to be necessary in order to
preserve compliance with Section 409A of the Code. Each distribution pursuant to
this Agreement shall be deemed a separate payment for purposes of Section 409A
of the Code.

 

*****

 

6

--------------------------------------------------------------------------------
